IN THE SUPREME COURT OF THE STATE OF NEVADA


                JEREMY EVAN SIGAL,                                     No. 70312
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                          FILED
                                  Respondent.                                 JUL 1 1 2016
                                                                             TRACE K. LINDEMAN
                                                                          CLERK OF SUPREME COURT

                                      ORDER DISMISSING APPEAL            BY
                                                                               DEPUTY CLERK Ii



                            This is an appeal from a purported decision denying a motion
                to modify sentence. Eighth Judicial District Court, Clark County; William
                D. Kephart, Judge.
                            No decision, oral or written, had been made on the motion
                when appellant filed his appeals on April 29, 2016, and May 16, 2016.
                Because appellant failed to designate an appealable order, we lack
                jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED.




                                                 aksz,ty          J.
                                        Cherry


                      ra#74
                Douglas


                cc: Hon. William D. Kephart, District Judge
                     Jeremy Evan Sigal
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA

(01 1947A
                                                                                      16 -'71359